Citation Nr: 1025144	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-18 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1967 to November 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
PTSD.  His 
service personnel records indicate that he served in the Republic 
of Vietnam from May 27, 1968, to January 3, 1969, as a heavy and 
light vehicle driver.  The Veteran contends that he was exposed 
to rocket and mortar fire the day he arrived in the Republic of 
Vietnam.  He also indicated that for a week he was assigned to 
mortuary duty.  He then indicated that he went to Camp Eagle and 
hauled supplies between Camp Eagle and Fluby for six weeks, being 
rocketed and mortared every day.  

While the Veteran's unit assignment is unclear for the first week 
of his service in Vietnam, he was assigned to the 148th Combat 
Support Company on June 3, 1968, and has indicated that he was 
rocketed and mortared during that time.  There is no evidence of 
record to indicate that there was an attempt to verify these 
stressors.  Thus, the Board finds that this case needs to be 
remanded in order for the Joint Service Records Research Center 
(JSRRC) to attempt to verify the Veteran's alleged stressors.  
See 38 C.F.R § 3.159(c) (2009).

Moreover, the Veteran's records further indicate that he had duty 
with Task Force 26-4 at some point during his time with the 148th 
Combat Support Company.  JSRRC should also attempt to determine 
the nature and circumstances of that Task Force, to include unit 
composition and operational status, and whether it was part of 
combat operations or mortuary duty.

Finally, the Veteran indicated that he suffered knee injury in 
the fall of 1968 for which he was flown by medivac out of the 
Republic of Vietnam.  The Veteran stated that he hurt his knee in 
a rocket attack in Queenyong, was treated in a hospital, and was 
flown to Japan before returning to the United States.  The 
Veteran's service treatment records indicate that the Veteran was 
seen in the 101st Dispensary on September 12, 1968, with a 
"twisted knee [for] 2 days."  No attempt to verify any sort of 
attack on the Veteran's unit during this period of time has been 
made.

The Veteran's service treatment records also demonstrate that on 
December 17, 1968, he was treated at the 616th Medical Company 
(616th Evacuation Hospital) for a left knee injury.  That 
treatment record indicated that "[w]ith attack last night, [the 
Veteran's left] knee 'fell out.'"  It is uncertain whether the 
"attack" in this case was a combat attack or simply a pain 
attack.  The Veteran's records indicate that he was assigned to 
the 515th Transportation Company from December 8, 1968, to 
December 24, 1968.  Research of the records from the 515th 
Transportation Company indicate that that company was stationed 
in Phu Bai, Vietnam, from May 2, 1968, to January 3, 1969, during 
which time Phu Bai was not attacked after August 23, 1968.  
However, in light of the Veteran's contentions and the evidence 
of treatment on December 17, 1968, an additional  records search 
should be made to ascertain whether any attack was made on the 
515th Transportation Company or at the 616th Medical Company 
(616th Evacuation Hospital) from December 15-17, 1968.  Moreover, 
the research response indicated that Morning Reports might be 
outstanding, and suggested that the Veteran's Official Military 
Personnel File (OMPF) be obtained.

For the above reasons, questions remain unresolved as to the 
verification of the claim in-service stressors, necessitating 
additional development here.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify with JSRRC, or through 
other official sources, whether the 148th 
Combat Support Company was stationed at Camp 
Eagle at any time during the Veteran's 
assignment to that company from June 1968 to 
December 1968.  If so, attempt to verify 
whether Camp Eagle was subjected to rocket or 
mortar fire during the first 60 days of the 
Veteran's assignment there.

2.  Attempt to verify with JSRRC, or through 
other official sources, whether the 148th 
Combat Support Company was subjected to any 
rocket or mortar attacks from June 3, 1968 
through August 3, 1968.

3.  Attempt to verify with JSRRC, or through 
other official sources, the nature and 
circumstances of Task Force 26-4, to include 
the unit composition and operational status 
thereof, and whether the Task Force was 
involved in combat operations or mortuary 
duty.  

4.  Attempt to verify with JSRRC, or through 
other official sources, whether the 148th 
Combat Support Company was stationed in 
Queenyong (possibly misspelled) for the 
period from September 5, 1968, to 
September 12, 1968, and whether that unit was 
attacked during that period of time, 
particularly by rocket and mortar fire.

5.  Attempt to verify through JSRRC, or 
through other official sources, whether the 
515th Transportation Company was attacked by 
rocket or mortar fire from December 15, 1968, 
to December 17, 1968.

6.  Attempt to verify through JSRRC, or 
through other official sources, whether the 
616th Medical Company (616th Evacuation 
Hospital) was attacked by rocket or mortar 
fire from December 15, 1968 to December 17, 
1968.

7.  Attempt to obtain through appropriate 
sources the Veteran's OMPF; should these not 
contain Morning Reports attempt to obtain 
such documents through appropriate sources.  

8.  Following the above development, and if 
and only if a stressor is verified, the 
Veteran should be scheduled for a VA 
psychiatric examination with an appropriate 
VA examiner to determine the nature and 
etiology of the Veteran's claimed PTSD. The 
claims folder must be made available to and 
be reviewed by the examiner in conjunction 
with the examination.  All tests deemed 
necessary should be conducted and the results 
reported in detail.  

Following review of the file and examination 
of the Veteran, the examiner should determine 
whether the Veteran has a current diagnosis 
of PTSD and if so, whether it is at least as 
likely as not that such is due to any 
verified in-service stressor.  

A rationale for any opinion expressed should 
be provided.  If the examiner cannot respond 
without resorting to speculation, he should 
explain why a response would be speculative. 

8.  Following the above development, the 
RO/AMC should review the claims file and 
readjudicate the Veteran's claim for service 
connection for PTSD.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative, if any, should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


